PER CURIAM.
Eliza Harper appeals a final judgment of dissolution of marriage. We find no error *882except as regards attorneys fees awarded for the legal services rendered before the appeal was taken. As to these attorney’s fees, we reverse and remand for reconsideration in light of the disparity between the parties’ income, and the trial court’s failure to state reasons for awarding less than the entire amount of fees Mrs. Harper incurred. Stewart v. Stewart, 534 So.2d 807 (Fla. 1st DCA 1988). We do not here address any question concerning appellate attorney’s fees.
AFFIRMED in part; REVERSED in part; REMANDED.
BOOTH, JOANOS and BENTON, JJ., concur.